 

Exhibit 10.1

 

Execution Version

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), is dated as of December 14, 2014, by
and between PetSmart, Inc., a Delaware corporation (the “Company”), Argos
Holdings Inc., a Delaware corporation (“Parent”), and Longview Asset Management,
LLC, on behalf of the persons listed on Exhibit A hereto (the “Stockholder”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Draft Merger Agreement (as defined
below).

 

W I T N E S S E T H:

 

WHEREAS, the Company is considering whether to enter into an Agreement and Plan
of Merger with Parent (substantially in the form of the draft, dated December
14, 2014, previously furnished to the Stockholder (the “Draft Merger
Agreement”)) and a wholly owned subsidiary of Parent (“Merger Sub”) (the “Merger
Agreement”), providing for, among other things, the merger of Merger Sub with
and into the Company, with the Company surviving the Merger (the “Merger”).

 

WHEREAS, as of the date hereof, each of the persons set forth on Exhibit A
hereto is the record and beneficial owner of the number of shares of Common
Stock set forth opposite its name on Exhibit A hereto (together with such
additional shares of Common Stock that become beneficially owned (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) by any such persons, whether by purchase, stock dividend, distribution,
split-up, recapitalization, combination, exchange of shares or the like, or upon
the exercise of options, conversion of convertible securities or otherwise,
after the date hereof, but excluding the up to 1,542,425 shares subject to the
Plan (as defined in Amendment No. 4 to the Schedule 13D filed with the
Securities and Exchange Commission on December 5, 2014 by, among others,
Longview Asset Management, LLC), the “Owned Shares”).

 

WHEREAS, the Stockholder has, and at all times will have, full power, authority
and discretion to vote and dispose of the Owned Shares on behalf of the persons
set forth on Exhibit A hereto.

 

WHEREAS, the Stockholder is party to that certain Rollover Commitment Letter,
dated as of the date of the Merger Agreement, by and between the Stockholder and
Parent (the “Rollover Agreement”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.Agreement to Vote.

 

1.1         Agreement to Vote.  The Stockholder hereby agrees that, from the
date of execution and public announcement of the Merger Agreement until the
Termination Date (as defined below) (the “Voting Period”), at any meeting of the
stockholders of the Company at

 

 

 

 

which the approval and adoption of the Merger Agreement and the transactions
contemplated thereby is to be voted upon, however called, or any adjournment or
postponement thereof, or in connection with any written consent of the
stockholders of the Company, the Stockholder shall be present (in person or by
proxy) (or cause to be present) and vote (or cause to be voted), or give written
consent (or cause written consent to be given), in each case to the extent
entitled to vote thereon, all of the Owned Shares (a) in favor of approval and
adoption of the Merger Agreement and the transactions contemplated thereby,
including the Merger and (b) against (A) any other action, proposal, agreement
or transaction made in opposition to or competition with the Merger or the
Merger Agreement that is not approved by the Board of Directors of the Company.
Notwithstanding anything herein to the contrary, this Section 1.1 shall not
require the Stockholder to be present (in person or by proxy) or vote (or cause
to be voted) any of the Owned Shares to amend the Merger Agreement or take any
action that could result in the amendment or modification, or a waiver of a
provision therein, in any such case, in a manner that (i) decreases the amount
or changes the form of the Merger Consideration, (ii) imposes any material
restrictions or additional conditions on the payment of the Merger Consideration
to stockholders or (iii) extends the End Date.

 

1.2         Other Voting Rights.  Except as permitted by this Agreement, the
Stockholder will continue to have the right to exercise all voting and
disposition rights over the Owned Shares.

 

2.           Representations and Warranties of the Stockholder.  The Stockholder
hereby represents and warrants to the Company and Parent, as of the date of this
Agreement and as of the Company Meeting, as follows:

 

2.1         Power; Due Authorization; Binding Agreement.  The Stockholder has
the requisite power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation by the Stockholder of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate or other applicable
action on the part of the Stockholder, and no other proceedings on the part of
the Stockholder are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Stockholder and, assuming the due and valid
authorization, execution and delivery hereof by the other parties hereto,
constitutes a valid and binding agreement of the Stockholder, enforceable
against the Stockholder in accordance with its terms, except that (i) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws, now or hereafter in effect, relating to
creditors’ rights generally and (ii) equitable remedies of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

2.2Ownership of Shares; Discretionary Authority.

 

(i) Subject to any Owned Shares Transferred pursuant to a Permitted Transfer (as
defined below), the Owned Shares set forth opposite such person’s name on
Exhibit A hereto are owned beneficially by such person, free and clear of any
Liens (including any restriction on the right or power to vote, consent with
respect to, or otherwise dispose of the Owned Shares, other than pursuant to
this Agreement and the power, authority and discretion of the Stockholder over
such Owned Shares), except for any Liens that could not reasonably be

 

2

 

 

expected, either individually or in the aggregate, to materially impair the
ability of the Stockholder to perform fully its obligations hereunder on a
timely basis. Other than restrictions in favor of the Company pursuant to this
Agreement and except for such transfer restrictions of general applicability as
may be provided under the Securities Act of 1933, as amended, or the “blue sky”
Laws of the various states of the United States, or as disclosed by the
Stockholder on a Schedule 13D filed with respect to the Company, as of the date
hereof the Stockholder has, and at any stockholder meeting of the Company held
during the Voting Period regarding approval and adoption of the Merger
Agreement, the Stockholder will have (except as otherwise permitted by this
Agreement), sole voting power and sole dispositive power with respect to the
matters set forth in Section 1.1 in respect of all of the Owned Shares.

 

(ii) As of the date hereof, except for the Owned Shares set forth on Exhibit A
hereto, or as disclosed by the Stockholder on a Schedule 13D filed with respect
to the Company, neither the Stockholder nor any person set forth on Exhibit A
hereto beneficially owns any (a) shares of capital stock or voting securities of
the Company, (b) securities of the Company convertible into or exchangeable for
shares of capital stock or voting securities of the Company or (c) options,
warrants or other rights to acquire from the Company any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of the Company, or rights the value of which is linked to the
price or value of Common Stock. Except for this Agreement, the Interim Investors
Agreement, dated as of the date of the Merger Agreement, by and among the
Investors (as defined therein), the Rollover Agreement and such other agreements
contemplated by or entered into in connection with, the foregoing (the
“Consortium Agreements”), none of the Owned Shares are subject to any voting
trust or other agreement, arrangement, understanding or instrument with respect
to the voting of, or exercise of voting power with respect to, or the Transfer
(as defined below) of, such shares.

 

(iii) For purposes of this Agreement, to “Transfer” any securities of the
Company shall mean (a) to sell, assign, transfer, pledge, encumber, distribute,
gift or otherwise dispose of (including by merger or otherwise by operation of
law) such securities, (b) to tender such securities in any tender or exchange
offer, or (c) enter into any contract, option, agreement or other arrangement or
understanding with respect to any of the actions contemplated by the preceding
clause (a) or (b). The term “sell,” “sale” or any derivatives thereof shall
include (x) any sale, transfer or disposition of record or beneficial ownership,
or both, and (y) any short sale with respect to Common Stock or substantially
identical property, entering into or acquiring an offsetting derivative contract
with respect to Common Stock or substantially identical property, entering into
or acquiring a futures or forward contract to deliver Common Stock or
substantially identical property, any transfer of economic interests in Common
Stock, or entering into any transaction that has the same effect as any of the
foregoing.

 

(iv) The Stockholder has full power, authority and discretion to vote and
dispose of the Owned Shares on behalf of the persons set forth on Exhibit A
hereto.

 

2.3         Non-Contravention.  The execution and delivery of this Agreement by
the Stockholder does not, and the performance by the Stockholder of its
obligations under this Agreement will not, (i) conflict with or violate any Law
applicable to the Stockholder, the persons set forth on Exhibit A hereto or by
which their respective assets or properties are bound or (ii) conflict with,
result in any breach of or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or require
payment under, or result in the creation of

 

3

 

 

any Lien on the properties or assets of the Stockholder or any person set forth
on Exhibit A hereto pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Stockholder or any person set forth on Exhibit A hereto is a party
or by which the Stockholder or any person set forth on Exhibit A hereto or any
of their respective assets or properties (including any Owned Shares) is bound,
except, as for any of the foregoing, as could not reasonably be expected, either
individually or in the aggregate, to materially impair the ability of the
Stockholder to perform fully its obligations hereunder on a timely basis. Except
as could not reasonably be expected, either individually or in the aggregate, to
materially impair the ability of the Stockholder to perform fully its
obligations hereunder on a timely basis, the execution and delivery of this
Agreement by the Stockholder does not, and the performance of this Agreement by
the Stockholder will not, require any consent, approval, authorization or permit
of, or filing with or notification to, any (A) Governmental Entity, except for
filings that may be required under the Exchange Act or (B) third party
(including with respect to individuals, trusts, any co-trustee or beneficiary).

 

3.Representations and Warranties of the Company and Parent.

 

3.1         Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Stockholder, as of the date of this Agreement and
as of the Company Meeting, as follows: (a) the Company has the requisite
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby; (b) the execution and delivery of this Agreement and the consummation by
the Company of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of the Company, and no
other proceedings on the part of the Company are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby; (c) this
Agreement has been duly and validly executed and delivered by the Company and,
assuming the due and valid authorization, execution and delivery hereof by the
other parties hereto, constitutes a valid and binding agreement of the Company.

 

3.2         Representations and Warranties of Parent.  Parent hereby represents
and warrants to the Stockholder, as of the date of this Agreement and as of the
Company Meeting, as follows: (a) Parent has the requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby; (b) the
execution and delivery of this Agreement and the consummation by Parent of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of Parent, and no other proceedings on
the part of Parent are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby; (c) this Agreement has been duly and
validly executed and delivered by Parent and, assuming the due and valid
authorization, execution and delivery hereof by the other parties hereto,
constitutes a valid and binding agreement of Parent.

 

4.Certain Covenants of the Stockholder.

 

4.1Restriction on Transfer, Proxies and Non-Interference.

 

(i)         The Stockholder hereby agrees, during the Voting Period, not to,
directly or indirectly, (A) Transfer or agree to Transfer, cause or permit any
Transfer of, or make

 

4

 

 

any offer regarding any Transfer, any of the Owned Shares, in each case, other
than any such transaction with Parent, Merger Sub or any of their respective
Affiliates, (B) grant any proxies or powers of attorney with respect to the
Owned Shares, deposit any such Owned Shares into a voting trust or enter into a
voting agreement with respect to any such Owned Shares, in each case with
respect to any vote on the approval and adoption of the Merger Agreement or any
other matters set forth in Section 1.1 of this Agreement, (C) make any public
statements that are inconsistent with its support of the Merger Agreement and
the transactions contemplated thereby or publicly propose to do any of the
foregoing (provided that the foregoing shall in no event require the Stockholder
to make any public statements regarding the Merger Agreement and the
transactions contemplated thereby other than the joint press release of the
Company and Parent announcing the signing of the Merger Agreement in accordance
with Section 6.13), or (D) commit or agree to take any of the foregoing actions.
If any involuntary Transfer of any of the Owned Shares shall occur (including,
but not limited to, a sale by a Stockholder’s trustee in any bankruptcy, or a
sale to a purchaser at any creditor’s or court sale), the transferee (which
term, as used herein, shall include any and all transferees and subsequent
transferees of the initial transferee) shall, to the extent permitted by
applicable Law, take and hold such Owned Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until the valid termination of this Agreement.
Notwithstanding anything in this Agreement to the contrary, this Agreement shall
not limit the Transfer of Owned Shares to any Affiliate of any person set forth
on Exhibit A hereto or any Permitted Transferee (as defined below), provided
that prior to such Transfer such Affiliate or Permitted Transferee acknowledges
and agrees that the Stockholder has, and at all times will have, full power,
authority and discretion to vote and dispose of such Owned Shares (a “Permitted
Transfer”). For purposes of this Agreement, “Permitted Transferee” shall mean
(1) any lineal descendant of Henry Crown or Irving Crown, any spouse or adopted
child of any such descendant, and any child of any such spouse (collectively,
the “Crown Family”); (2) a trust for the primary benefit of any member of the
Crown Family; (3) the executors, administrators, or personal representatives of
any Person described in clause (1), above (but only during the period the estate
of such Person is being administered); and (4) any partnership, limited
liability company, corporation or other entity (i) which is controlled, directly
or indirectly, and (ii) 100% of the equity interests in which are owned,
directly or indirectly, by any one or more of the Persons described in clauses
(1)-(3) above.

 

(ii)         During the Voting Period, the Stockholder will not, and will not
permit any Person under the Stockholder’s control to, (a) solicit proxies or
become a “participant” in a “solicitation” (as such terms are defined in Rule
14a-1 under the Exchange Act) (A) with respect to an Opposing Proposal (as
defined below) or (B) seeking votes or consents against the approval or adoption
of the Merger Agreement, (b) initiate a stockholders’ vote with respect to an
Opposing Proposal or (c) except by virtue of this Agreement or the Consortium
Agreements, become a member of a “group” (as such term is used in Section 13(d)
of the Exchange Act) with respect to any voting securities of the Company with
respect to an Opposing Proposal. For purposes of this Agreement, the term
“Opposing Proposal” means any of the actions or proposals described in clause
(b) of Section 1.1.

 

4.2        Acquisition of Additional Shares.  During the Voting Period, the
Stockholder shall notify the Company promptly in writing of the acquisition of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of additional shares of Common Stock after the date hereof, if any.

 

5

 

 

4.3         Appraisal Rights.  The Stockholder hereby agrees not to assert any
rights that may arise with respect to the Merger or any of the transactions
contemplated by the Merger Agreement to demand appraisal of any Owned Shares
under Section 262 of the DGCL.

 

5.Miscellaneous.

 

5.1         Termination of this Agreement.  This Agreement, and all obligations,
terms and conditions contained herein, shall automatically terminate without any
further action required by any person upon the earliest to occur of: (i) the
termination of the Merger Agreement in accordance with its terms; (ii) the
termination of this Agreement by the mutual written consent of the Company,
Parent and the Stockholder (iii) the Effective Time; (iv) a Change of
Recommendation; and (v) the making of any change, by amendment, waiver or other
modification to any provision of the Merger Agreement that decreases the amount
or changes the form of the Merger Consideration (the “Termination Date”).

 

5.2         Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 5.1, this Agreement shall become void and of no
effect with no liability on the part of any party hereto; provided, however, no
such termination shall relieve any party hereto from any liability for any
willful and intentional breach of this Agreement occurring prior to such
termination and the provisions of this Article 5 shall survive any such
termination.

 

5.3         Entire Agreement; Assignment.  This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Other than as set
forth in Section 5.4, nothing in this Agreement, express or implied, is intended
to or shall confer upon any person other than the parties hereto any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
This Agreement shall not be assigned by operation of law or otherwise and shall
be binding upon and inure solely to the benefit of each party hereto.

 

5.4         Amendments; No Third Party Beneficiaries.  This Agreement may not be
modified, amended, altered or supplemented, except upon the execution and
delivery of a written agreement executed by each of the parties hereto. The
parties hereto hereby agree that their respective representations, warranties,
covenants and agreements set forth herein are solely for the benefit of the
other parties hereto, in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
person or entity other than the parties hereto any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein.

 

5.5         Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by email transmission, by reliable overnight
delivery service (with proof of service), hand delivery or certified or
registered mail (return receipt requested and first-class postage prepaid),
addressed as follows:

 

If to the Stockholder:

 

Longview Asset Management, LLC
222 N. LaSalle St., Suite 2000
Chicago, IL 60601
Phone: (312) 236-6300

 

6

 

 

Fax: 312-395-7067
Attention: Aaron Rappaport

Email: arappaport@crown-chicago.com

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive, Suite 2700

Chicago, IL 60606
Phone: 312-407-0700
Fax: 312-407-0411

Attention: Rodd M. Schreiber

Email: rodd.schreiber@skadden.com

 

And

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036
Phone: 212-735-3000
Fax: 212-735-2000
Attention: Ann Beth Stebbins

Email: annbeth.stebbins@skadden.com

 

If to the Company:

 

PetSmart, Inc.

19601 N. 27th Avenue

Phoenix, AZ 85027

Email:   pdodson@ssg.petsmart.com
Attention:    Paulette Dodson

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019

Email:  mgordon@wlrk.com
Attn:  Mark Gordon

 

If to Parent:

 

Argos Holdings Inc.

c/o BC Partners, Inc.

667 Madison Avenue, 19th Floor

New York, NY 10065

Facsimile: (212) 891-2899

Email: Raymond.Svider@bcpartners.com

Attention: Raymond Svider

 

7

 

 

with a copy to:

 

Simpson Thacher and Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Facsimile: (212) 455-2502

Attention: Ryerson Symons

 

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or received. Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or two (2) Business
Days after the notice is given, whichever is later. Rejection or other refusal
to accept or the inability to deliver because of changed address of which no
notice was given shall be deemed to be receipt of the notice as of the date of
such rejection, refusal or inability to deliver.

 

5.6Governing Law; Venue; Waiver of Jury Trial.

 

(a)           This Agreement and all disputes or controversies arising out of or
relating to this Agreement or the transactions contemplated hereby shall be
governed by, and construed in accordance with, the internal Laws of the State of
Delaware, without regard to the Laws of any other jurisdiction that might be
applied because of the conflicts of Laws principles of the State of Delaware.

 

(b)           Each of the parties irrevocably agrees that any legal action or
proceeding arising out of or relating to this Agreement brought by any party
against any other party shall be brought and determined in the Court of Chancery
of the State of Delaware, provided that if jurisdiction is not then available in
the Court of Chancery of the State of Delaware, then any such legal action or
proceeding may be brought in any federal court located in the State of Delaware.
Each of the parties hereby irrevocably submits to the jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Delaware, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware. Each of the parties further agrees that
notice as provided herein shall constitute sufficient service of process and the
parties further waive any argument that such service is insufficient. Each of
the parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (A) any claim that it is not personally
subject to the jurisdiction of the courts in Delaware as described herein for
any reason, (B) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in any such court (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (C) that (i) the
suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by any
such court.

 

8

 

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 5.6(c).

 

5.7         Specific Performance.  The parties agree that, in the event of any
breach or threatened breach of any covenant or obligation contained in this
Agreement, the parties would be irreparably harmed and that money damages would
not provide an adequate remedy. Accordingly, each of the parties agrees that the
parties to this Agreement shall be entitled to seek and obtain (a) a decree or
order of specific performance to enforce the observance and performance of such
covenant or obligation, and (b) an injunction restraining such breach or
threatened breach. Each of the parties further agrees that no party shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 5.7,
and each party irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.

 

5.8         Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. This Agreement may be executed
by facsimile or electronic transmission signature and a facsimile or electronic
transmission signature shall constitute an original for all purposes.

 

5.9         Descriptive Headings.  The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

 

5.10       Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

5.11       Other.  Nothing contained herein, and no action taken by the
Stockholder pursuant hereto, shall be deemed to constitute the parties as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the parties are in any way acting in concert or as a
group with respect to the obligations or the transactions contemplated by this
Agreement.

 

9

 

 

5.12       Interpretation.  When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

 

[remainder of page intentionally blank]

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

  COMPANY:       PETSMART, INC.       By:   /s/ David K. Lenhardt   Name:  David
K. Lenhardt   Title:    President and Chief Executive Officer

 

[Signature page to the Voting Agreement]

 

 

 

 

  STOCKHOLDER:       LONGVIEW ASSET MANAGEMENT, LLC       By: /s/ James A. Star
  Name:  James A. Star   Title:   President

 

[Signature page to the Voting Agreement]

 

 

 

  

  PARENT:       ARGOS HOLDINGS INC.       By: /s/ Michael Chang   Name: Michael
Chang   Title:   Vice President and Treasurer

 

[Signature page to the Voting Agreement]

 

 

 

 

EXHIBIT A

 

COMMON STOCK OWNERSHIP

 

Owner   Number of Shares of Common Stock Owned The Crown Fund   3,590,916 The
Crown Fund II   1,677,600 Areljay, L.P.   1,022,000 Henry Crown & Company (Not
Incorporated)   560,400 Crown ICF Fund LLC   508,900 James A. Star   63,475
Paula H. Crown   1,300 Total:   7,424,591

 

 

 